36 F.3d 1101
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Daniel SPENCER, Appellant,v.Michael GROOSE, Appellee.
No. 94-1394.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 14, 1994.Filed:  September 21, 1994.

Before Richard S. ARNOLD, Chief Judge, WOLLMAN and BEAM, Circuit Judges.
PER CURIAM.


1
Daniel Spencer appeals the dismissal of his petition for habeas corpus relief under 28 U.S.C. Sec. 2254.  We affirm.


2
Spencer was convicted in Missouri state court after a plea of guilty to four counts of robbery.  He was sentenced to concurrent terms of imprisonment of thirty years on each count.  He exhausted his Missouri post-conviction remedies and filed this federal habeas corpus action alleging:  1) ineffective assistance of counsel and involuntariness of plea;  2) failure of the trial court to ensure his plea was voluntary in compliance with Missouri Supreme Court Rules;  and 3) violation of the Fifth Amendment proscription against double jeopardy in that he was charged with multiple counts for what he contends was essentially a single robbery.


3
Adopting the recommendations of the magistrate judge, the district court dismissed the petition.  The district court found that there had been no ineffectiveness of counsel;  that Spencer had knowingly, intelligently, and voluntarily pled guilty;  that the claim based on the Missouri Supreme Court Rules did not state a constitutional claim cognizable in federal habeas;  and that there is no double jeopardy violation where several victims are robbed during the same incident, and the defendant is convicted of robbing each person as a separate offense.  We agree with the well-reasoned opinion of the district court and affirm.  See 8th Cir.  R. 47B.


4
Accordingly, the judgment of the district court is affirmed.